Citation Nr: 0728581	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of a 
spinal injury.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The appellant served on a period of active duty for training 
(ADUTRA) from June 22, 1964 to November 26, 1964, and had 
periods of active and inactive duty for training (INADUTRA) 
in the Virginia National Guard, from May 1972 to September 
1983, and then in the United States Army Reserve from which 
he retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

During his hearing, and in a March 2007 written statement, 
the appellant withdrew his appeal of his claim for a 
permanent and total rating for pension purposes.  As such, 
the Board will confine its consideration to the issues as set 
forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, there appears to be some confusion regarding the dates 
of the appellant's military service.  In December 2003, the 
National Personnel Records Center (NPRC) advised the RO that 
the appellant had no active duty other than ADUTRA from June 
22 to November 11, 1964.  However, according to his oral 
testimony and the documents he submitted, he evidently served 
in Virginia Army National Guard from 1972 to 1983 and then 
served in the United States Army Reserve.  He appears to have 
had multiple periods of ADUTRA and INADUTRA for over 30 
years, including ADUTRA from July 1 to July 16, 1972 and from 
June 11 to June 25, 1983.  

The appellant submitted some wage statements indicating he 
received active duty wages.  He also provided a September 
1992 record from the NPRC documenting his earned active and 
inactive duty retirement points from June 1963 to June 1983 
in the National Guard and, from June 1983 to June 1992, in 
the Reserve.  A Report of Separation and Record of Service 
(NGB Form 22) indicates the appellant was attached to Spt Co 
1st Bn 116th  Inf., 116th Inf Bde (Sep), VaARNG, PO Box 1099, 
Pulaski, VA 24301, from May 10, 1972 to September 14, 1983.  
Then, he apparently enlisted in the United States Army 
Reserve from which he retired, although it is unclear exactly 
when, apparently in 1993 or 1996, or in 2005.  The appellant 
also submitted records showing he was ordered to "active 
duty special work" (ADSW) in July 1992 and March 1993.

However, it does not appear that any effort was made to 
verify the specific dates of the appellant's periods of 
INADUTRA and ADUTRA by contacting the Commandants of the Army 
National Guard in Roanoke, Virginia, and the appellant's Army 
Reserve unit.  The Board believes this must be done prior to 
consideration of his claim.

Too, service medical records, dated from 1972 to 1991, were 
obtained from the NPRC; however, it may be that not all the 
appellant's records were obtained, as he submitted copies of 
records not included with those received from the NPRC.

An August 1972 service record submitted by the appellant 
indicates he tripped and fell on July 1, 1972 and sustained 
low back pain while on ADUTRA, from July 1 to July 16, 1972.  
He testified that he received several Physical Profiles 
limiting his duty and exercise due his back pain.  He further 
stated that in the mid-1980s he fell again after jumping from 
a plane and re-injuring his back while at Fort Bragg, North 
Carolina, and was evidently treated at Womack Army Hospital 
for his worsening back pain.  A June 1986 service medical 
record indicates the appellant was seen in a Fort Bragg 
clinic for complaints of low back pain and a history of a 
1972 injury from a fall.

Private medical records, dated in February 1991 and addressed 
to the Commander, Co D 1 Bn, 1 TNG BGE, 80th D TNG, Reserve 
Center, Salem, 1915, Blvd  Roanoke, Salem, Virginia, describe 
the appellant's low back pain after an accident doing warm up 
exercise on the drill floor at the Salem Reserve Center.

Private medical records dated during 2003 reflect the 
appellant's complaints of low back pain and that he had 
degenerative disc disease at L5-S1.

In November 2004, a VA nurse practitioner concluded that the 
appellant's current back disorder was unrelated to his injury 
in service.  A June 2005 VA examination report indicates that 
the appellant reported that in 2003 he slipped on the ice and 
injured his back, and includes a diagnosis of mild 
degenerative joint disease.  In October 2005, a VA 
neurologist reported that the appellant's low back and neck 
pain could be related to some mild cervical spondylosis 
although, significant stress was thought to be manifesting in 
multiple neurological symtoms.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2006). 

The term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training. As noted above, the appellant performed ADUTRA from 
June to November 1964. He also had confirmed periods of 
ADUTRA in July 1972 and June 1983, and multiple periods of 
active duty for training and inactive duty for training in-
between and thereafter, and retired in 1993 or later.

Additionally, the appellant also seeks service connection for 
bilateral hearing loss that he maintains is due to his 
exposure to acoustic trauma, particularly during his early 
period(s) of service in a combat infantry unit.  He points to 
an April 1996 periodic service examination report that 
includes audiogram findings, in pure tone thresholds, in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, in the 
right ear of 5, 10, 10, 50, and 55 and, in the left ear, of 
5, 5, 15, 20, and 35, respectively.  A March 2004 VA 
audiology examination report includes a diagnosis of normal 
hearing bilaterally through 2000 Hertz sloping to moderately 
severe high frequency hearing loss, with good word 
recognition scores.  At that time, the appellant reported 
exposure to acoustic trauma in service.  However, the 
examiner did not review the appellant's medical records and 
was not asked to comment on the etiology of his diagnosed 
hearing loss.

The Board believes the appellant should be afforded 
appropriate VA examinations to determine the etiology of any 
hearing loss found to be present.

Second, the October 2005 VA outpatient neurology consultation 
record noted above indicates that the appellant said he 
received Social Security Administration (SSA) disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that the 
appellant is receiving disability benefits from SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, the 
appellant's SSA records should be obtained in connection with 
his claims.

Third, there appear to be some VA medical records missing.  
VA medical records, dated from December 2004 to May 2006, are 
in the claims files.  However, the October 2005 neurology 
consultation record expressly references detailed Neurology 
Clinic notes dated on December 12, 2003 and January 28, 2005, 
but neither record is in the claims file.  These records 
should be obtained prior to Board consideration of the 
appellant's case.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the following 
United States Army Reserve and Virginia 
National Guard units, service 
departments and any other appropriate 
state and federal office, and request 
the specific dates (not earned 
retirement points) for all the 
appellant's periods of ADUTRA and 
INADUTRA for the period from 1964 to 
2005, and his service medical records:

a.	the Department of Military 
Affairs, Adjutant General's 
Office, Richmond, Virginia, 23219;

b.	the Commandant: Spt Co 1st Bn 116th  
Inf., 116th Inf Bde (Sep), VaARNG, 
PO Box 1099, Pulaski, VA 24301 
(for the period from May 10, 1972 
to September 14, 1983); and 

c.	the Commandant: Company D, 1st 
Battalion, 80th Division (Training) 
Training Group, 1915, Roanoke 
Boulevard, Salem, Virginia,  
24153-6488 (for the period from 
September 1983 to April 2005).

2.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the appellant's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be 
associated with the claims file.  If 
these records are not available, 
certification of such should be placed 
in the record.

3.	The RO/AMC should obtain all medical 
records regarding the appellant's 
treatment at the VA medical  center in 
Salem, Virigina, to specifically 
include records dated December 12, 2003 
and January 28, 2005, and those records 
dated prior to December 2004 and since 
May 2006.  If any records are 
unavailable, a note to that effect 
should be entered into the claims file 
and the appellant and his 
representative should be so advised.

4.	The appellant should be scheduled for 
appropriate VA examination, by a 
physician who has not previously 
examined the appellant, to determine 
the etiology of any residuals of a 
spine injury found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
appellant, including any intercurrent 
injuries.  Prior to the examination, 
the examiner should review the claims 
folders, including the appellant's 
service medical records for each of his 
three periods of ADUTRA (from June to 
November 1964, from July 1 to July 16, 
1972, and from June 11 to June 25, 
1983).  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner is requested to address the 
following matters:

a.	Does the appellant currently have 
a disorder manifested by residuals 
of a spinal injury or other 
chronic low back disability (or 
disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals 
of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records (including 
in July 1972 and June 1986), the 
June 2005 VA examination report 
and October 2005 VA neurology 
clinic consultation record, when 
was the disability (or 
disabilities) incurred?

d.	If any disability was incurred 
before June 1964 (or before July 
1972 or June 1983), was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during a period of 
military duty, namely from June to 
November 1964, from July 1 to July 
16, 1972, or from June 11 to June 
25, 1983?

e.	If any diagnosed disability was 
incurred after June 1964 (or after 
July 1, 1972 or June 11, 1983), 
the examiner is requested to 
provide an opinion concerning the 
etiology of any residuals of a 
spine injury found to be present, 
to include whether it is at least 
as likely as not (i.e., to at 
least a 50- 50 degree of 
probability) that any currently 
diagnosed residuals of a spinal 
injury were caused by military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

f.	The examiner is particularly 
requested to reconcile the 
opinions expressed in the November 
2004 VA examination report (to the 
effect that it was less likely 
than not that the appellant's 
current back condition was related 
to his injury in service) and the 
October 2005 VA neurology 
consultation report (to the effect 
that the appellant's low back and 
neck pain could be related to some 
mild cervical spondylosis but 
significant stress appeared to be 
manifesting in neurological 
symtoms).

g.	A complete rationale should be 
provided for all opinions 
expressed.  The appellant's claims 
files should be made available to 
the examiner prior to examination 
and the examination report should 
indicate if the appellant's 
medical records were reviewed by 
the examiner.

5.	Then, the appellant should be afforded 
appropriate VA examinations, e.g., ear 
disease, audio, by a physician, to 
determine the nature and etiology of 
any currently diagnosed disorder found 
to be present. A complete history of 
the claimed disorder should be obtained 
from the appellant, including any post-
service occupational exposure to 
acoustic trauma.  All indicated tests 
and studies should be accomplished and 
all clinical findings reported in 
detail.  It is imperative that the 
examiner who is designated to examine 
the appellant reviews the evidence in 
the claims folders, and acknowledges 
such review in the examination report.

a.	Does the appellant currently have 
a disorder manifested by bilateral 
hearing loss or other chronic 
hearing disability (or 
disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals 
of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records (including 
the April 1996 service examination 
report) and March 2004 VA 
examination report, when was the 
disability (or disabilities) 
incurred?

d.	If any disability was incurred 
before June 1964 (or before July 
1972 or June 1983), was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during a period of 
military duty, namely from June to 
November 1964, from July 1 to July 
16, 1972, or from June 11 to June 
25, 1983?

e.	If any diagnosed disability was 
incurred after June 1964 (or after 
July 1, 1972 or June 11, 1983), 
the examiner is requested to 
provide an opinion concerning the 
etiology of any bilateral hearing 
loss found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 
50- 50 degree of probability) that 
any currently diagnosed bilateral 
hearing loss was caused by 
military service, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it

6.	Thereafter, the RO/AMC should 
readjudicate the appellant's claims for 
service connection for residuals of a 
spinal injury and bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2006 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



